This is a motion to dismiss an appeal perfected by one Robert P. Troy, from an order adjudging one Frank J. Sullivan to be an incompetent and appointing his children, Noel Sullivan and Gladys S. Doyle, guardians of his person and estate. Said attorney has, at all times during the pendency of the instant proceeding, and now subscribes himself as the attorney for the said Frank J. Sullivan and claims the authority to represent the latter in the premises. In the case of Sullivan v. Dunne, ante, p. 183 [244 P. 343], it was determined by this court, on a proceeding inmandamus, that the said Robert P. Troy had no authority from the said Frank J. Sullivan to appear for him in the said cause and by reason thereof the notice of appeal and the notice to the clerk for the preparation of a record in accordance with section 953a of the Code of Civil Procedure were void and ineffectual. The appeal has not been taken, therefore, in accordance with law, and is subject to be dismissed on motion. (Title Ins.  TrustCo. v. California Development Co., 168 Cal. 397
[143 P. 723].)
From what has been said herein, and in the case of Sullivan
v. Dunne, supra, the motion to dismiss the appeal must be granted and the appeal is dismissed.
Richards, J., Shenk, J., Lawlor, J., Curtis, J., Waste, C.J., and Lennon, J., concurred.
Rehearing denied.